EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Louis DelJuidice on 3/11/21
The application has been amended as follows:
Claims 1-8 and 10-12 have been cancelled.
Claim 13, line 19: remove “the” before “region of”; add –a—
Claim 19, line 19: remove “the” before “region of”; add –a—
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the primary reason for allowance is that the prior art of US2003/0171739 to Murphy; US5002556 to Ishida fails to disclose “inserting the control ring into a notch of a finger element of a grabber disposed at a distal end region of a delivery member to engage the control ring such that the occlusion device and delivery member are in mechanical communication, the notch having an inner top surface and an inner bottom surface defining an inner cavity having a height approximately equal to a thickness of the control ring” as recited in claim 13 and “mechanically engaging the control ring with a notch on a finger element of a grabber on a pusher member to enable manipulation of the occlusion device, the notch having an inner top surface and an inner bottom surface defining an inner cavity having a height approximately equal to a thickness of the control ring” as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/TODD J SCHERBEL/Primary Examiner, Art Unit 3771